Exhibit 3.29 Corporations Section P.O. Box 13697 Austin, Texas 78711-3697 Gwyn Shea Secretary of State Office of the Secretary of State CERTIFICATE OF FILING OF Filing Number: The undersigned, as Secretary of State of Texas, hereby certifies that the statement of change of registered agent/office for the above named entity has been received in this office and has been found to conform to law. ACCORDINGLY the undersigned, as Secretary of State, and by virtue of the authority vested in the Secretary by law hereby issues this Certificate of Filing. Dated: Effective: /s/ Gwyn Shea Gwyn Shea Secretary of State Come visit us on the internet at http://www.sos.state.tx.us/ PHONE (512) 463-5555 FAX(512) 463-5709 TTY7-1-1 Prepared by: Leila Wurst Office of the Secretary of State Corporations Section P.O. Box 13697 Austin, Texas 78711-3697 FILED In the Office of the Secretary of State of Texas JUL 16 2003 Corporations Section CHANGE OF REGISTERED AGENT/REGISTERED OFFICE 1. The name of the entity is and the file number issued to the entity by the secretary of state is 2. The entity is: (Check one.) x a business corporation, which has authorized the changes Indicated below through its board of directors or by an officer of the corporation so authorized by its board of directors, as provided by the Texas Business Corporation Act. o a non-profit corporation, which has authorized the changes indicated below through its board of directors or by an officer of the corporation so authorized by its board of directors, or through its members In whom management of the corporation is vested pursuant to article 2.14C, as provided by the Texas Non-Profit Corporation Act. o a limited liability company, which has authorized the changes indicated below through itsmembers or managers, as provided by the Texas Limited Liability Company Act. o a limited partnership, which has authorized the changes indicated below through its partners, as provided by the Texas Revised Limited Partnership Act. o an out-of-state financial institution, which has authorized the changes indicated below in the manner provided under the laws governing its formation. 3. The registered office address as PRESENTLY shown in the records of the Texas Secretary of State is 800 Brazos Street Austin, TX 78701 4. x A. The address of the NEW registered office is: (Please provide street address, city, state and zip code. The address must be in Texas.) c/o C T Corporation System, 350 N. St. Paul Street, Dallas, Texas 75201 OR o B. The registered office address will not change. 5. The name of the registered agent as PRESENTLY shown in the records of the Texas secretary of state isCorporation Service Company 6. x A. The name of the NEW registered agent is C T Corporation System OR o B. The registered agent will not change. Corporations Section
